Case: 1:20-cv-01966-PAB Doc #: 10-1 Filed: 09/09/20 1 of 3. PageID #: 93




                         EXHIBIT A
          Case: 1:20-cv-01966-PAB Doc #: 10-1 Filed: 09/09/20 2 of 3. PageID #: 94

                                                                                     Sanford Heisler Sharp, LLP
                                                                                     700 Pennsylvania Ave. SE, Suite 300
                                                                                     Washington, D.C. 20003
                                                                                     Telephone: (202) 499-5200
                                                                                     Fax: (202) 499-5199
                                                                                     www.sanfordheisler.com

H. Vincent McKnight Jr., DC Managing Partner
(202) 499-5211
vmcknight@sanfordheisler.com                      New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore


                                               September 2, 2020

VIA ELECTRONIC MAIL
John N. Dagon, Esq.
Benesch Friedlander Coplan & Aronoff LLP
jdagon@beneschlaw.com

Re: FirstEnergy Corp. et al. v. Michael Pircio - N.D. Ohio Case No. 1-20-01966

Dear Mr. Dagon,

        We write you in response to FirstEnergy Corp.’s (“FirstEnergy”) and Clearsulting LLC’s
(“Clearsulting”) filing of a Complaint and Motion for Temporary Restraining Order and Preliminary
Injunction against Michael Pircio on September 1, 2020.

        As you know, we only received notice of the filing last night and were not representing Mr. Pircio
in connection with this lawsuit. At this time, we do not intend to represent him in the above-captioned
matter. Accordingly, Mr. Pircio will need time to find counsel. In the meantime, however, we are willing
to participate in a telephone conference with the Court for the limited purpose of discussing logistics on
how best to proceed under the circumstances.

        As we explained in a letter on August 21, 2020 addressed to Clearsulting that you received, Mr.
Pircio has shared a number of Clearsulting documents that potentially show a violation of law with his
counsel, and we in turn have shared these documents with a government agency.

       On August 7, 2020, we submitted information to the Securities and Exchange Commission
(“SEC”) concerning FirstEnergy and Clearsulting. Since then we have been in communication with
Brian D. Fagel, Assistant Director of the Public Finance Abuse Unit, and we intend to continue
cooperating with the SEC in its investigation. Mr. Fagel’s contact information is below:

         Brian D. Fagel
         Email: fagelb@sec.gov
         Phone: (312) 886-0843

         In the August 21, 2020 letter, we also advised you that Mr. Pircio has not shared any company
information or documents with anyone other than his counsel and, through his counsel, with government
officials. On September 2, 2020, we confirmed in an email to you that neither we nor Mr. Pircio will disclose
the documents to anyone other than the government agency that is investigating this matter. And I want to
take this opportunity to reiterate that neither we nor Mr. Pircio will disclose the documents or information
with anyone other than the SEC. Your client is in no danger, imminent or otherwise, that any trade secrets
or other proprietary information or documentation will be shared with any competitors, or anyone other
         Case: 1:20-cv-01966-PAB Doc #: 10-1 Filed: 09/09/20 3 of 3. PageID #: 95

John N. Dagon, Esq.
September 2, 2020
Page 2 of 2

than the SEC.

       Nathan H. Boninger, the Law Clerk to District District Judge Pamela A. Barker, contacted us
regarding a conference call to discuss scheduling with counsel for all parties. A partner at our firm, Kevin
Sharp, will join the telephone conference. We are available to speak later this afternoon or on Friday,
September 4, 2020. Please let us know what times work for you and we can contact Mr. Boninger to
schedule the conference.

       Please do not hesitate to contact me if you have any questions.

                                                      Sincerely,


                                                      Vince McKnight

cc:    Kevin Sharp, Esq.
       Sanford Heisler Sharp, LLP
       ksharp@sanfordheisler.com

       Gregory J. Phillips, Esq.
       Benesch Friedlander Coplan & Aronoff LLP
       GPhillips@beneschlaw.com

       Addisah Sherwood
       Benesch Friedlander Coplan & Aronoff LLP
       ASherwood@beneschlaw.com

       Stephen M. Bales, Esq.
       Ziegler Metzger LLP
       sbales@zieglermetzger.com

       Brian F. Kampman
       Ziegler Metzger LLP
       bkampman@zieglermetzger.com
